PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Marshall, Gerstein & Borun, LLP (Boeing – 32339)
233 South Wacker Drive
6300 Willis Tower
Chicago, IL 60606-6357




       In re Application of:
          Auffinger, Sean et al.Auffinger et al.
      Appl. No.:16/238,768
      Filed: January 03, 2019
      For:   EME PROTECTION CAP SYSTEM WITH
      SCREW SEALANT MECHANISM          
For
::::::::


DECISION ON PETITION  TO EXPUNGE FILED UNDER 37 C.F.R. 1.59(b)



This is a decision on the petition under 37 CFR 1.59(b), filed March 20, 2019, to expunge information from the above identified application.

Petitioner requests that four (4) NPL documents filed on January 8, 2019 and identified in the petition as “K”, “L”, “N”, and “O” be expunged from the record because they were unintentionally submitted by Applicant.

The petition is DENIED.

A petition under 37 CFR 1.59(b) must contain:

(A)    	a clear identification of the information to be expunged without disclosure of the
details thereof;
(B)     	a clear statement that the information to be expunged is trade secret material,
proprietary material, and/or subject to a protective order, and that the
information has not been otherwise made public;
(C)     	a commitment on the part of the petitioner to retain such information for the
period of any patent with regard to which such information is submitted;
(D)     	a statement that the petition to expunge is being submitted by, or on behalf of,
the party in interest who originally submitted the information;
(E)     	the fee as set forth in 37 CFR 1.17(g) for a petition under 37 CFR 1.59(b)


The information in question has been determined by the undersigned to not be material to the examination of the instant application.

Although conditions (B) through (E) have been met, above condition (A) has not been met.  A review of the IDS filed on January 8, 2019, determined that the IDS includes NPL documents identified as “A”, “B”, and “C” but does not include NPL documents identified as “K”, “L”, “N”, and “O” as set forth in the petition to expunge filed March 20, 2019.  Therefore, the petition does not include a clear identification of the information to be expunged as set forth under 37 CFR 1.59(b).  Accordingly, the petition has been dismissed.  This decision only applies to this application, and any other applications containing the proprietary information will need to be separately decided.

Any questions regarding this decision should be directed to Victor Batson at (571) 272-6987.


/WENDY R GARBER/Director, 3600                                                                                                                                                                                                        
_____________________--_
Wendy Garber, Director
Patent Technology Center 3600
(571) 272-5150

MB/VB/: 03/01/2021